JUSTICE COTTER
concurs.
¶28 I join in the Court’s Opinion because no challenge was made to the authority of the Great Falls Police Department to arrest for criminal trespass a person occupying public property. I write separately to call that authority into question.
¶29 K. J. was charged with criminal trespass, as defined at § 45-6-203, MCA. That statute makes it a crime to knowingly “enter[] or remain[] unlawfully in an occupied structure ... or in or upon the premises of another.” Section 45-6-203(l)(a) and (b), MCA. Section 45-6-201(1), MCA, provides in pertinent part: “A person enters or remains unlawfully in or upon any vehicle, occupied structure, or premises when the person is not licensed, invited, or otherwise privileged to do so.” From the context of these statutes, it is clear that the property to which unlawful access is prohibited is private land or property, and not public property.
¶30 The notice served upon K.J. provided that he was no longer allowed in the Parkdale area or any of the other Great Falls Housing Authority sites, of which there are five. All of these sites are owned and operated by GFHA and are described on the GFHA website as “public housing sites.” The Parkdale area, which was encompassed within the notice and which is where K.J. was repeatedly apprehended, is by far the largest public housing site in Great Falls, featuring multiple housing units, playgrounds, basketball courts, and even a community hall. Notably, the Parkdale area comprises the equivalent of ten square blocks, and is bound and intersected by no fewer than eight public streets. It is evident from the record that K.J. *263was apprehended on more than one occasion while occupying the street or walkways within the Parkdale area.
¶31 I know of no ordinance or statute which subjects a person to criminal liability for occupying a public street or walkway within a housing authority, nor is one cited in the charging documents. However, because K. J. does not challenge the authority of the police department to bar his presence on public property, I concur in the Court’s Opinion.
JUSTICE WHEAT joins the Concurrence of JUSTICE COTTER.